EXHIBIT 10.45

 

LEASE TERMINATION AGREEMENT

 

LEASE TERMINATION AGREEMENT (this “Agreement”) made and entered into as of this
31st day of July, 2003, by and between ANDOVER MILLS LLC, a Delaware limited
liability company with an office c/o Lehman Brothers, 399 Park Avenue, 8th
Floor, New York, New York 10022 (hereinafter referred to as “Landlord”), and
CMGI, INC., a Delaware corporation, having an office at 425 Medford Street,
Charlestown, Massachusetts 02129 (hereinafter referred to as “Tenant”).

 

R E C I T A L S :

 

A. Pursuant to that certain Lease dated as of April 12, 1999 (as such lease has
been amended and modified through the date hereof, the “Lease”) Andover Mills
Realty Limited Partnership (Landlord’s predecessor in interest) leased to Tenant
certain premises (collectively, the “demised premises”) located in the buildings
(the “Building”) known as 100 and 200 Brickstone Square, Andover, Massachusetts,
which demised premises are more particularly described in the Lease. Capitalized
terms not otherwise defined herein shall have the meaning as set forth in the
Lease; and

 

B. Landlord and Tenant desire to terminate the Lease as it relates to (i) the
entire demised premises other than the Remainder Space (as hereinafter defined)
(the entire demised premises excluding the Remainder Space is hereinafter
referred to as the “Primary Space”) as of the First Surrender Date (as
hereinafter defined), and (ii) the remainder of the demised premises consisting
of (x) approximately 29,186 rentable square feet on the 2nd floor of the demised
premises (in Building #100), and (y) the computer room, telephone switch room
and security equipment room located on the first floor of the demised premises
(in Building #100), all as identified on the floor plans annexed hereto as
Exhibit A (collectively, the “Remainder Space”) as of October 31, 2003 (the
“Final Termination Date”).

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
set forth the parties hereto agree as follows:

 

1. This Agreement shall be deemed to be effective as of the date upon which (i)
a fully executed copy of this Agreement is signed by and delivered to each of
the parties hereto, and (ii) Landlord receives the Termination Payment (as
hereinafter defined) from Tenant (which date shall be defined herein as the
“Effective Date”).



--------------------------------------------------------------------------------

2. Contemporaneously with, or prior to, the execution and delivery of this
Agreement by Landlord and Tenant, Tenant will pay to Landlord the sum of
$678,227.82, representing the amount of rent and additional rent due and payable
under the Lease for July, 2003 (the “July Rent Payment”). Landlord acknowledges
that upon receipt of the July Rent Payment, which shall be in full payment and
satisfaction of all amounts past due under the Lease, Tenant shall then be
current with all payments owed under the Lease and no amounts as of such date
shall be due or outstanding.

 

3. For and in consideration of Landlord’s and Tenant’s execution and delivery of
this Agreement, (i) Tenant shall within one (1) business day after the date
hereof pay to Landlord the sum of $13,853,170.34 (which each of the parties
acknowledges equals $14,500,000 less the security deposit (the “Security
Deposit”) currently held by Landlord under the Lease) (the “Termination Fee”) by
wire transfer, of immediately available funds, to the account set forth in the
wiring instructions provided in Schedule 1 annexed hereto, (ii) Tenant shall
forfeit to the Landlord the Security Deposit, (iii) within one (1) business day
after the date hereof, Tenant shall provide written instructions to its transfer
agent (and copy Landlord thereon), instructing the transfer agent to prepare and
deliver to Landlord, as soon as reasonably practicable, a stock certificate
representing 750,000 shares of common stock, $0.01 par value per share, of CMGI,
Inc. (the “CMGI Stock”; the CMGI Stock together with the Termination Fee is
herein referred to as the “Termination Payment”), such stock certificate to
include a legend substantially in the form as follows:

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO
THE COMPANY AND ITS COUNSEL, THAT THE TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT
TO, SUCH REGISTRATION.”

 

4.

(a) Tenant shall surrender to Landlord all of Tenant’s right and interest in and
to, including rights to possession of, the Primary Space, as of 11:59 p.m. on
the First Surrender Date, and thereafter for the remainder of the term of the
Lease there shall be deleted and excluded from the demised premises and the
Lease, the Primary Space, to the intent and purpose that the estate of Tenant in
and to the Primary Space shall be wholly extinguished as of the First Surrender
Date and that the term of the Lease with respect to the Primary Space shall
terminate on the First Surrender Date. For purposes hereof, the “First Surrender
Date” shall

 

2



--------------------------------------------------------------------------------

 

mean the later to occur of (i) the date Landlord receives the Termination
Payment, (ii) the date on which Tenant surrenders and vacates the Primary Space,
and (iii) July 31, 2003. Subject and pursuant to that certain Agreement dated
April 17, 2003 between Landlord, Tenant and MedDiversified, Inc.
(“MedDiversified”), as of the First Surrender Date, Landlord shall recognize the
tenancy of MedDiversified, which is the current occupant of approximately 7,493
rentable square feet located on the 5th floor of the demised premises in
Building #100 pursuant to a certain Sublease dated April 17, 2003 between
MedDiversified and Tenant (the “Med Sublease”). The parties hereto agree that
the space subleased by Tenant to MedDiversified under the Med Sublease is
Primary Space.

 

(b) Subject to the provisions hereof, on the First Surrender Date, Landlord
shall accept the surrender by Tenant of the Primary Space only, and any right in
Tenant to possession of the Primary Space.

 

(c) As of the First Surrender Date, Tenant shall deliver the Primary Space to
Landlord in broom clean condition, vacant and free and clear of all tenancies
and occupancies including the space on the 2nd floor of the Building (#100) that
is currently being occupied by Overture Services, Inc. (“Overture”) pursuant to
that certain sublease by and between Tenant and Overture dated April 25, 2003
(the “Overture Sublease”) but excluding the space being occupied by (i) Engage,
Inc. (“Engage”) pursuant to that certain sublease by and between Tenant and
Engage (the “Engage Sublease”), and (ii) MedDiversified pursuant to the Med
Sublease; it being understood and agreed that not requiring the Primary Space to
be surrendered free of the Engage tenancy shall not be interpreted, or any way
deemed, to confer any rights on Engage to occupy such space subsequent to the
First Surrender Date. Notwithstanding any of the foregoing or anything in the
Lease to the contrary, Tenant shall have no obligation to remove any office
furniture, computer furniture, partitions, kitchen appliances, cubicles, white
boards, file cabinets, book shelves, chairs, desks, equipment racks, garbage
cans, supplies or fixtures from the Primary Space (collectively, the “Permitted
Property”); it being understood and agreed that Tenant will be obligated to
remove all papers, files, records, and trash (“Tenant’s Property”) from the
Primary Space. For purposes of this paragraph, Tenant’s Property shall not be
deemed to include any property of Med Diversified or Engage. Any Permitted
Property or Tenant’s Property that is not removed from the Primary Space as of
the First Surrender Date shall be deemed abandoned and become the property of
the Landlord, and Tenant shall have no liability whatsoever with respect to such
abandoned property; provided that any amounts paid or payable by Landlord to a
third party for the purpose of removing and disposing any of Tenant’s Property
shall be reimbursed to Landlord by Tenant plus ten percent (10%). In the event
Landlord seeks reimbursement of such costs from Tenant, Landlord shall first
provide Tenant with an invoice from such third party reasonably detailing such

 

3



--------------------------------------------------------------------------------

charges. In no event shall abandoned property cause or create a hold-over
tenancy by Tenant.

 

(d) If Tenant does not deliver the Primary Space in the condition required under
Paragraph 4(c) above or the Remainder Space in the condition required under
Paragraph 5(c) below, then Landlord shall have the right to clean and repair the
Primary Space or the Remainder Space, as the case may be, to the extent
necessary for the Primary Space or the Remainder Space to be in the condition
required by Paragraph 4(c) or Paragraph 5(c), as applicable, or retain and pay a
third party to clean and repair any such space. Any amounts paid or payable by
Landlord to a third party pursuant to the foregoing sentence shall be reimbursed
by Tenant, plus ten percent (10%); provided that Landlord shall not be entitled
to any reimbursement relative to the portion of the Primary Space occupied by
Engage. In the event Landlord seeks reimbursement of such costs from Tenant,
Landlord shall first provide Tenant with an invoice from such third party
reasonably detailing such charges.

 

(e) Tenant shall use commercially reasonable efforts after the date hereof to
cause the termination of the Engage Sublease and the Overture Sublease, and the
vacating of such space by Engage and Overture, as the case may be, prior to the
First Surrender Date (including sending formal notices of termination to said
subtenants); provided, however, that Tenant shall not be required to pay any
money or incur any liability in connection with exercising such commercially
reasonable efforts. In the event the Engage Sublease or the Overture Sublease is
not terminated and Engage or Overture fails to vacate the space which is the
subject of the Engage Sublease or the Overture Sublease, as the case may be,
prior to the First Surrender Date, Tenant shall have no further liability to
Landlord with respect to the space demised under such subleases (except as set
forth in Paragraph 5 below) but shall reasonably cooperate with Landlord in
recovering such space from Engage and/or Overture, as the case may be,
including, but not limited to, giving notices, claims and demands to and on
Engage and/or Overture. Landlord shall reimburse Tenant for its out of pocket
costs and expenses in cooperating with Landlord pursuant to the foregoing
sentence. If any suits or proceedings may be necessary to terminate the Engage
Sublease or the Overture Sublease and compel Engage or Overture to vacate the
subject space, Landlord shall have the right to take such action in its own
name, and for such purpose, all of the rights of Tenant under the Engage
Sublease or the Overture Sublease, as the case may be, are hereby conferred upon
and assigned to Landlord. If any such action against Engage or Overture in
Landlord’s name shall be barred by reason of lack of privity, non-assignability
or otherwise, Landlord may take such action in Tenant’s name. In connection with
the foregoing, Tenant will review and sign, to the extent Tenant’s signature is
legally required or is required under the provisions of the applicable sublease,
such demands, pleadings, and other papers that may be

 

4



--------------------------------------------------------------------------------

reasonably required, and otherwise necessary to enable Landlord to enforce such
action in Tenant’s name.

 

5. Effective as of the date immediately following the First Surrender Date and
for the remainder of the term of the Lease (subject however to Paragraph 6(d)),
(i) the total rent and other amounts payable by Tenant to Landlord with respect
to the Remainder Space shall be $40,000.00 per month until the Final
Determination Date, (ii) Tenant shall have no obligation to pay Tenant’s
Percentage of Taxes with respect to such period, (iii) Tenant shall have no
obligation to pay Tenant’s Percentage of Operating Costs with respect to such
period; and (iv) except as otherwise set forth in this Agreement, Tenant shall
have no obligation to pay any other amounts to Landlord pursuant to the Lease.

 

6. (a) Provided the First Surrender Date has occurred, Tenant shall surrender to
Landlord all of Tenant’s right and interest in and to, including rights to
possession of, the Remainder Space as of 11:59 p.m. on the Final Termination
Date, whereupon the Lease shall be terminated in its entirety and shall be of no
further force or effect.

 

(b) Subject to the provisions hereof, upon Tenant’s surrender of its right and
interest in and to the Remainder Space, Landlord shall accept the surrender by
Tenant of the Remainder Space, and any right in Tenant to possession of the
Remainder Space, and the Lease shall expire and be null and void and of no
further force and effect as of the Final Termination Date.

 

(c) As of the Final Termination Date, Tenant shall deliver the Remainder Space
to Landlord in broom clean condition, vacant and free and clear of all tenancies
and occupancies (except as otherwise provided herein). Notwithstanding any of
the foregoing or anything in the Lease to the contrary, Tenant shall have no
obligation to remove any of the Permitted Property from the Remainder Space; it
being understood and agreed that Tenant will be obligated to remove all other
items constituting Tenant’s Property from the Remainder Space.. Any Permitted
Property or Tenant’s Property that is not removed from the Remainder Space as of
the Final Termination Date shall be deemed abandoned and become the property of
the Landlord, and Tenant shall have no liability whatsoever with respect to such
abandoned property; provided that any amounts paid or payable by Landlord to a
third party for the purpose of removing and disposing any of Tenant’s Property
shall be reimbursed to Landlord by Tenant plus ten percent (10%). In the event
Landlord seeks reimbursement of such costs from Tenant, Landlord shall first
provide Tenant with an invoice from such third party reasonably detailing such
charges. In no event shall abandoned property cause or create a hold-over
tenancy by Tenant.

 

(d) If Tenant does not deliver the Remainder Space on the date set forth herein,
then in addition to all of the rights and remedies afforded to Landlord in

 

5



--------------------------------------------------------------------------------

connection with a holding-over by Tenant pursuant to the Lease and at law or in
equity, then with respect to the Remainder Space (i) as of November 1, 2003,
Tenant shall be obligated to pay base rent equal to $65,000.00 per month, and
(ii) if Tenant holds-over in the Remainder Space beyond December 31, 2003,
Tenant shall be obligated to pay base rent equal to $158,698.00 per month (i.e.,
150% of the base rent that Tenant would have otherwise been obligated to pay for
the 2nd floor of the demised premises, other than the space subleased under the
Engage Sublease) had this Amendment never been entered into).

 

7. Other than as specifically set forth in this Agreement, neither Landlord nor
Tenant shall have any liabilities or obligations under the Lease with respect to
(i) the Primary Space after the First Surrender Date and (ii) the Remainder
Space after the Final Termination Date.

 

8. (a) As of the First Surrender Date, Landlord and Tenant release and relieve
each other and their respective subsidiaries and affiliated corporations,
partnerships and other entities, and their predecessors, successors and assigns,
if any, and their respective partners, shareholders, principals, members,
officers, directors, employees, financial advisors, agents and attorneys, past
and present, and their respective heirs, successors and assigns, and each of
them (collectively, the “Releasees”) from and against all claims obligations and
liabilities of every kind and nature whatsoever arising out of or in connection
with the Lease with respect to the Primary Space (including but not limited to
any late fees, penalties and payments and all other amounts payable under the
Lease) except with respect to (i) any matter for which a party would have to
indemnify the other under the Lease and which relates to the period prior to the
First Surrender Date, and (ii) any other matter specifically set forth in this
Agreement (the matters referred to (i) and (ii) but without regard to the period
to which they relate are collectively referred to as “Surviving Obligations”).
Notwithstanding the foregoing, neither Landlord nor Tenant nor any of their
respective Releasees shall be released from any covenant, representation or
warranty contained in this Agreement.

 

(b) Provided the First Surrender Date has occurred, as of the Final Termination
Date, Landlord and Tenant release and relieve each other and their Releasees
from and against all claims obligations and liabilities of every kind and nature
whatsoever arising out of or in connection with the Lease, except Surviving
Obligations which relate to the period prior to the Final Termination Date.
Notwithstanding the foregoing, neither Landlord nor Tenant shall be released
from any covenant, representation or warranty contained in this Agreement.

 

9.

Notwithstanding anything to the contrary contained in this Agreement, Tenant
agrees to remit to Landlord any and all amounts received from Engage under the
Engage Sublease that relate to the period from and after the First Surrender
Date;

 

6



--------------------------------------------------------------------------------

it being understood and agreed that the foregoing is not intended to permit the
occupancy of Engage pursuant to the Engage Sublease beyond the First Surrender
Date. The provisions of this Paragraph 9 shall survive the First Surrender Date.

 

10. Notwithstanding anything to the contrary in the Lease or in this Agreement,
if any provision of this Agreement shall be rendered or otherwise be deemed
void, unenforceable, rejected or otherwise ineffective, for any reason,
including, without limitation, in the context of (i) a proceeding filed by or
against Tenant in any court pursuant to any statute either of the United States
of America or of any state, (ii) an order entered in connection with any
bankruptcy or Chapter 11 case, receivership or other reorganization or
insolvency case or proceeding commenced by or against Tenant, or (iii) Tenant
making an assignment for the benefit of creditors or petitions for or enters
into an arrangement with creditors, and, in any event, only if all or any
portion of the Termination Payment is disgorged by Landlord as a result of the
ruling of the appropriate bankruptcy court or any other court having
jurisdiction thereof (any such ruling or order by a bankruptcy court or such
other court administering the applicable case or proceeding shall be defined
herein as a “Disgorgement Ruling”) then Tenant shall remain liable for all base
rent and additional rent payable under the Lease for the period commencing on
August 1, 2003 through and including the expiration date as originally set forth
in the Lease, subject to Landlord’s duty, if any, to exercise commercially
reasonable efforts to mitigate damages, as if this Amendment had never been
entered into and Landlord shall be entitled to bring an action or actions
against Tenant and be entitled to recover from Tenant such base rent and
additional rent in accordance with the Lease. Any amounts to which Landlord
would be entitled to recover pursuant to this paragraph shall be reduced by any
portion of the Termination Fee which Landlord may finally be permitted to retain
notwithstanding any Disgorgement Ruling and the value of the CMGI Stock on the
first anniversary of the First Surrender Date.

 

11. Contemporaneously herewith, Landlord and Tenant shall execute, acknowledge
and exchange the Termination of Notice annexed hereto as Exhibit B, which
instrument Landlord shall record in the appropriate recording office to for the
purpose of canceling of record that certain Notice of Lease dated July 16, 1999
recorded in Book 5504, Page 171. In addition, at the request of Landlord, Tenant
agrees to execute, acknowledge any instrument required to cancel, of record, any
subordination non-disturbance and attornment relating to the Lease.

 

12. Landlord and Tenant represent and warrant to each other that Landlord and
Tenant, as the case may be, has the authority to enter into this Agreement and
to perform its obligations hereunder, including, in the case of Tenant, issuance
of the CMGI Stock, and that the execution hereof does not violate the provisions
of any other agreement or instrument to which it may be a party or by which
Landlord or Tenant, as the case may be, may be bound.

 

7



--------------------------------------------------------------------------------

13. Landlord and Tenant each represents and warrants to the other that it
neither consulted nor negotiated with any broker or finder with regard to this
Agreement. Landlord and Tenant each agree to indemnify, defend and save the
other harmless from and against any claims for fees or commissions by anyone
with whom Landlord or Tenant, as the case may be, has dealt in connection with
this Agreement and which are the result of the acts of Landlord or Tenant, as
the case may be. Notwithstanding any of the foregoing, Landlord will pay any
amount due Rockwood Realty Advisors in connection herewith and Tenant represents
that it consulted with Cornerstone Advisory Services, LLC in connection with the
transactions contemplated by this Agreement and Tenant will pay any amount due
Cornerstone Advisory Services, LLC.

 

14. (a) Tenant hereby represents, warrants and covenants that (1) it owns the
tenant’s interest under the Lease, and has and will have good right to surrender
same, (2) it has not assigned, pledged, mortgaged, or encumbered the Lease or
subleased any part of the demised premises (except for the Overture Sublease,
which terminated on July 28, 2003, (ii) the Med Sublease and (iii) the Engage
Sublease), (3) nothing will be done or suffered whereby the Lease or the term or
estate thereby granted, or the demised premises or any part thereof, have will
be encumbered in any way whatsoever, (4) there are no persons or entities
claiming by, through or under Tenant, or who or which may claim by, through or
under Tenant, any rights with respect to the Lease or demised premises (except
for the subtenants under the Overture Sublease, the Med Sublease and the Engage
Sublease), nor shall Tenant permit any such claim to arise prior to the Final
Termination Date, (5) it owns good title to the Permitted Property and Tenant’s
Property free and clear of any liens, claims or security interests whatsoever,
(6) the authorization, issuance, sale and delivery of the CMGI Stock have been
duly authorized by all requisite action of the Tenant’s board of directors and,
if required by applicable law or the Tenant’s stockholders, (7) the CMGI Stock
being issued as of the date of delivery will be validly issued and outstanding,
fully paid and nonassessable, with no personal liability attaching to the
ownership thereof, free and clear of any liens whatsoever and with no
restrictions on the voting rights thereof, if any, and other incidents of record
and beneficial ownership pertaining thereto, and (8) the CMGI Stock shall have
been approved for listing with NASDAQ, if required, at or prior to its delivery
to Landlord.

 

(b) Landlord understands that the shares of CMGI Stock it will receive pursuant
to the terms of this Agreement have not been registered under the Securities Act
of 1933, as amended (the “Act”). Landlord also understands that the shares of
CMGI Stock are being offered and sold pursuant to an exemption from registration
under the Act based in part upon Landlord’s representations contained in this
Agreement. Landlord hereby represents and warrants as follows:

 

8



--------------------------------------------------------------------------------

(1) Landlord is acquiring the CMGI Stock for Landlord’s own account and for
investment purposes only, and not with a view towards their distribution other
than pursuant to an effective registration statement or a valid exemption from
registration under the Act.

 

(2) Landlord is an “accredited investor” (as such term is defined in Rule 501(a)
of Regulation D promulgated by the Securities and Exchange Commission under the
Act). By reason of Landlord’s, or of Landlord’s management’s, knowledge,
business or financial experience, Landlord is capable of evaluating the risks of
an investment in the CMGI Stock and has the capacity to protect its own
interests in connection with the transactions contemplated by this Agreement. In
addition, Landlord has adequate means of providing for current financial needs
and contingencies, has no need for liquidity in the CMGI Stock, and is able to
bear the substantial economic risks of the investment in the CMGI Stock for an
indefinite period of time.

 

(3) Landlord has had an opportunity to discuss Tenant’s business, management and
financial affairs with directors, officers and management of Tenant. Landlord
has also had the opportunity to ask questions of and receive answers from,
Tenant and its management regarding the terms and conditions of the issuance and
terms and conditions of the CMGI Stock.

 

(b) Landlord hereby represents and warrants that it is the successor-in-interest
to Andover Mills Realty Limited Partnership.

 

(c) Each of Landlord and Tenant agrees to indemnify, defend and hold the other
party and their respective agents, officers, principals, members, employees and
owners harmless from any loss, liability and expense incurred by such party or
any of the aforementioned parties as a result of any claim made against such
party which is based upon a breach of any representation made by the Landlord or
Tenant, as applicable, in this Agreement.

 

15. Landlord agrees and acknowledges that Tenant may issue a press release
announcing the execution of this Agreement and the transactions contemplated
hereby, such press release to be subject to prior written approval of Landlord,
which approval shall not be unreasonably withheld. In addition, Tenant may file
this Agreement with the Securities and Exchange Commission.

 

16. This Agreement shall not be binding upon Landlord and Tenant unless and
until it is signed by and delivered to each of the parties hereto. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

17. As of the Effective Date, the term “this Lease” as used in the Lease shall
mean the Lease as amended, modified and supplemented pursuant to this Agreement.

 

9



--------------------------------------------------------------------------------

18. This Agreement contains the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior understandings or agreements
of the parties relating to such subject matter.

 

19. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.

 

20. The terms, covenants and provisions of this Agreement shall bind and inure
to the benefit of Landlord and Tenant and their respective legal
representatives, successors and assigns.

 

21. Except as modified, amended and supplemented by this Agreement, the Lease
and all covenants, agreements, terms and conditions thereof shall continue in
full force and effect and are hereby in all respects ratified and affirmed. In
the event of any inconsistency between the terms of this Agreement and the terms
of the Lease (where and if the Lease is relevant), the terms of this Agreement
shall govern and control.

 

[SIGNATURE PAGE TO FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LANDLORD: ANDOVER MILLS LLC, a Delaware limited liability company

By:

 

/s/ Carmine A. Visone

--------------------------------------------------------------------------------

   

Name: Carmine A. Visone

   

Title:

TENANT:

CMGI, INC., a Delaware corporation

By:

 

/s/ Thomas Oberdorf

--------------------------------------------------------------------------------

   

Name: Thomas Oberdorf

   

Title: Chief Financial Officer

 

11